Citation Nr: 1018561	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-33 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches and neurological symptoms.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1971 to February 
1973 and November 2003 to March 2005 and had service in the 
Army National Guard from February 1990 to February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007.  
The Board broadened the issue to entitlement to service 
connection for status post head injury with neurological 
symptoms and denied the issue in a July 2008 rating decision.  
Another notice of disagreement was received in September 
2008, a statement of the case was issued in October 2008, and 
a substantive appeal was received in November 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made.  The evidence shows that the Veteran was hit on the 
head by a hatch while not wearing a helmet in February 1995.  
The injury was noted as incurred in the line of duty during 
active duty for training.  The evidence also includes an 
undated service treatment record that notes subjective 
symptoms of headaches and difficulty remembering while on 
deployment.  Although the evidence does not include any 
medical treatment for headaches, the Board acknowledges that 
headaches are capable of lay observation.  Therefore, the 
Board accepts the veteran's lay statements as evidence of a 
current disability manifested by headaches.  In a November 
2007 writing the Veteran referred to his 1995 head injury and 
stated that "there is still trauma behind this."  As there 
is evidence of a head injury during service, competent 
reports of current headaches, and the Veteran's statement 
indicating an association between the inservice event and his 
current headaches, the Board finds that an examination is 
necessary before a decision on the merits may be made.  See 
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
headaches and any current neurological 
symptomatology.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  The examiner should 
describe any current disability manifested 
by headaches or other neurological 
symptoms.  The examiner should then 
respond to the following:

As to any current headaches or 
neurological symptomatology, offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran suffers from 
a neurological disability related to an 
injury during service; specifically the 
examiner should address the Veteran's 
contention that his headaches and 
neurological symptoms are related to his 
February 1995 in-service injury, at which 
time a hatch fell on the Veteran's head.  

A rationale must be provided for all 
opinions rendered; a recitation of facts 
and a conclusion do not constitute an 
adequate examination.  

2.  After ensureing that the above 
development is completed, readjudicate the 
issue on appeal.  If the benefit sought is 
not granted in full, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow for an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


